DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0215333 A1 to Duran et al. (hereinafter “Duran”) in view of US 2003/0212454 A1 to Scott et al. (hereinafter “Scott”) (both references previously of record) and US 2003/0229394 A1 to Ogle et al. (hereinafter “Ogle”).
Regarding claim 1-4, Duran discloses (see abstract; Figs. 1-13; and [0031]-[0077]) an assembly configured for replacing an aortic or pulmonary heart valve in a human patient, comprising: a transcatheter (see at least [0039] & [0050]-[0051]), prosthetic aortic or pulmonary heart valve (see at least [0006]-[0010]), including: a frame ("stent" 22, see [0042]-[0048]) that is expandable and collapsible (see at least [0042]); and a tissue leaflet assembly (15) sutured directly to the frame (see at least [0066]-[0067]), wherein the tissue leaflet assembly includes three substantially dry ("freeze-drying", see [0038], note also incorporation by reference to US 6,277,555) leaflets (see at least [0031]), and has a tensile strength of at least 25 MegaPascals (see [0063], the pericardium source may be from a calf, as evidenced by US 2012/0059487 A1 to Cunanan et al. in table 6 on page 11, pericardium sourced from a calf has an Ultimate Tensile Strength of 32.9 (+/- 4.07) MPa, since ultimate tensile strength is an inherent property of a material, Duran's treated pericardium would exhibit these ultimate tensile strengths) ; a percutaneously insertable valve delivery mechanism ("delivery catheter system", see at least [0050]/[0053]/[0072]-[0074]) wherein the transcatheter, prosthetic aortic or pulmonary heart valve is releasably and coaxially mounted onto a balloon catheter of the percutaneously insertable valve delivery mechanism (see Fig. 12 and [0072]), and wherein the balloon catheter includes a guidewire lumen (35, accommodating guidewire 32, see Fig. 12 and [0072]); and a sterile package (see [0038[, "packaged" and "sterilized") containing the transcatheter, prosthetic aortic or pulmonary heart valve that is releasably and coaxially mounted onto the balloon catheter (see [0038], "valve, stent, and delivery system...packaged" and "valve placed within endovascular stent system is then collapsed within a delivery catheter system; see also Fig. 12 and [0072]).
Duran further discloses (claim 2) wherein the frame comprises a stent ("stent" 22, see [0042]-[0048]); (claim 3) wherein the treated mammalian pericardial tissue has an ultimate tensile strength of 30-50 MegaPascals (see [0063], the pericardium source may be from a calf, as evidenced by US 2012/0059487 A1 to Cunanan et al. in table 6 on page 11, pericardium sourced from a calf has an Ultimate Tensile Strength of 32.9 (+/- 4.07) MPa, since ultimate tensile strength is an inherent property of a material, Duran's treated pericardium would exhibit these ultimate tensile strengths); and (claim 4) wherein the treated mammalian pericardial tissue does not include a matrix that has been exposed to a polymer infiltrate (nowhere does Duran disclose that the treated mammalian pericardial tissue has a matrix that has been exposed to a polymer infiltrate - Duran does not disclose any type of infiltrate/infiltration/penetration etc. of the tissue by any type of polymer whatsoever, therefore it is clear that Duran would inherently disclose that the treated mammalian pericardial tissue does not include a matrix that has been exposed to a polymer infiltrate, because Duran would have disclosed the presence of the claimed limitation if it were present in the inventive disclosure).
Duran discloses the invention substantially as claimed as discussed above, however, Duran fails to specifically disclose wherein each (substantially dry) leaflet having a free edge that is parallel to a preferential fiber direction of a treated pericardium tissue used to form that (substantially dry) leaflet; wherein the treated mammalian pericardial tissue has a thickness of between about 50 to 300 µm; and wherein the balloon catheter has a size of 12 to 14 French.
Regarding the claim limitation of the catheter having a size of 12-14 French, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the catheter between 12-14 French since it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, then the claimed device is not patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) and MPEP 2144.04(IV)(A).  The claimed catheter size is a suitable size for use in transcatheter valve implantation, and therefore the claimed device would not perform differently than Duran’s device.
Scott discloses (see abstract and [0011]-[0017]) the use of compressed bovine pericardial tissue having a thickness of between 50-300 µm (.23mm which is 230 µm, see [0017]) in the same field of endeavor for the purpose of thinning the leaflets to an appropriate thickness which has the same tensile strength as thicker prior art leaflets but which enables the minimally-invasive valve to be reduced to a smaller insertion profile (see [0011]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duran’s assembly to have a tissue thickness of 230 µm in order to provide a leaflet with an appropriate thickness which has the same tensile strength as thicker prior art leaflets but which enables the minimally-invasive valve to be reduced to a smaller insertion profile.
Ogle discloses (see abstract; Figs. 1 & 20; and [0044]-[0134]), in the same field of endeavor, a heart valve (100) formed by pericardial leaflets (see [0045]/[0058]), wherein each leaflet has a free edge that is parallel to a preferential fiber direction of the pericardium tissue (see [0054]/[0055]/[0085]/[0128]) for the purpose of improving the overall rigidity of the tissue in a direction parallel to the collagen fibers (see [0085]) so that the free edge of the leaflets becomes stiffer such that the edges coapt when the valve is closed without partial collapsing of the leaflet edges in response to the fluid pressures against the closed valve (see [0128]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duran’s assembly (as modified by Scott above) by ensuring that the leaflet free edge is parallel to a preferential fiber direction of Duran’s treated and substantially dry leaflet, as taught by Ogle, in order to improve the overall rigidity of the tissue in a direction parallel to the collagen fibers so that the free edge of the leaflets becomes stiffer such that the edges coapt when the valve is closed without partial collapsing of the leaflet edges in response to the fluid pressures against the closed valve.


Claims 5-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duran, Scott, and Ogle, as applied to claim 1 above, and further in view of US 2005/0113910 A1 to Paniagua et al. (hereinafter “Paniagua”) (previously of record).
With respect to claims 5-6, the combination of Duran, Scott, and Ogle, discloses the invention substantially as claimed as discussed above, however, the combination fails to specifically disclose wherein the treated mammalian pericardial tissue has been treated with distilled water or isopropyl alcohol.  Paniagua discloses a percutaneously implantable replacement heart valve and a method of making the same by treating the tissue (see abstract), wherein the valve comprises treated mammalian pericardial tissue (see [0046]), and treating the mammalian pericardial tissue with distilled water and isopropyl alcohol (see [0049]) in the same field of endeavor for the purpose of removing unwanted layers of the pericardial tissue and for removing lipids to make the surfaces smoother and more compact and biocompatible by decreasing the molecular distance of collagen fibers, while also making the material stronger and more homogenous and biocompatible (see [0049]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Duran's assembly (as modified by Scott and Ogle) by treating the tissue with distilled water and isopropyl alcohol, as taught by Paniagua, in order to remove unwanted layers of the pericardial tissue and for removing lipids to make the surfaces smoother and more compact and biocompatible by decreasing the molecular distance of collagen fibers, while also making the material stronger and more homogenous and biocompatible.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant alleges that none of the prior art references teaches the combination of substantially dry leaflets, high tensile strength, thickness, and the recited preferential orientation of the fibers in the leaflet tissue.  As cited in the rejection above, the combination of Duran, Scott, and Ogle does indeed disclose all these features.  Duran teaches substantially dry leaflets, Duran uses calf pericardium which inherently has a high tensile strength as recognized by Cunanan, Scott teaches the claimed thickness, and Ogle teaches a preferred fiber orientation in the leaflet tissue. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771